03/28/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                           DA 21–0593
                                                                         Case Number: DA 21-0593




LANCE MILLION,

                 Claimant, Objector and Appellant,

     v.

STATE OF MONTANA, ATTORNEY GENERAL,

                 Objectors and Appellees.

     ORDER GRANTING STATE’S UNOPPOSED MOTION
    FOR EXTENSION OF TIME TO FILE RESPONSE BRIEF

     Upon consideration of Objectors and Appellees’ motion for a 30-day

extension of time, and good cause appearing therefor, Objectors and

Appellees are granted an extension of time to and including May 3, 2022,

within which to prepare, serve, and file their Response Brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                  March 28 2022